Dissenting Opinion Filed August 31, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00536-CV

       IN RE PIONEER NATURAL RESOURCES USA, INC., Relator

           Original Proceeding from the 101st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-05255

                           DISSENTING OPINION
               Before Justices Schenck, Partida-Kipness, and Nowell
                  Dissenting Opinion by Justice Partida-Kipness
      Based on the record before us, I would deny the petition for writ of mandamus

in its entirety. Because the majority does not, I dissent.

      Mandamus “is intended to be an extraordinary remedy, available only in

limited circumstances. The writ will issue ‘only in situations involving manifest and

urgent necessity and not for grievances that may be addressed by other remedies.’”

Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding) (quoting

Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 684 (Tex. 1989)). This case

does not present such a circumstance. Accordingly, I conclude relator has not met

its heavy burden to show the trial court clearly abused its discretion here.
                           EMPLOYMENT RECORDS
      In Requests for Production 21, 22, and 23, Intervenor Gilbert Lara sought the

redacted hiring, training, disciplinary, and employment files of the employees and

two supervisors who were present at the incident site on the day of the fatal explosion

that killed his son, Anthony. My colleagues conclude those documents are per se

undiscoverable. I disagree. The mandamus record shows that Noel Olivas and

Anthony Lara died while working at a site owned, controlled, and operated by

relator. Noel and Anthony were killed after oil spewed out of Heater Treater #7, the

equipment they were repairing, and landed on Heater Treater #8, which ignited a fire

and explosion. It is undisputed that one of relator’s employees, Jesse Nevarez,

ordered repairs for Heater Treater #7 the morning of the explosion, took various

steps to prepare the equipment for repair by the repair crew, and left the jobsite

approximately ten minutes before the explosion. The mandamus record does not

show, however, how many of relator’s employees were at the incident site the day

of the incident, though relator contends supervisors Michael Lively and Preston

Bridges arrived after the explosion.

      In seeking hiring, training, disciplinary, and employment files of relator’s

employees who were on the job site that day, Intervenor was not on a fishing

expedition. On the contrary, Intervenor sought information regarding what training,

if any, the employees present that day had on heater/treater lockout/tagout

procedures, and whether they had been disciplined for workplace safety violations

                                         –2–
in order to determine what role relator’s training of its employees and worksite safety

protocols played in this incident. Such information is reasonably calculated to lead

to the discovery of admissible evidence regarding Intervenor’s negligence, premise

liability, and gross negligence claims against relator. My colleagues conclude that

this information is irrelevant and exceeds the bounds of discovery because the

employees were not at the job site at the time of the accident, and the record does

not show that Lively and Bridges were the supervisors of Nevarez or any of the

employees “who may have been responsible for the accident . . . .” (Slip Op. at 6). I

respectfully disagree.

      Information is relevant if it tends to make the existence of a fact that is of

consequence to the determination of the action more or less probable than it would

be without the information. TEX. R. EVID. 401. The phrase “relevant to the subject

matter” is to be “liberally construed to allow the litigants to obtain the fullest

knowledge of the facts and issues prior to trial.” In re HEB Grocery Co., L.P., 375
S.W.3d 497, 500 (Tex. App.—Houston [14th Dist.] 2012, orig. proceeding) (quoting

Ford Motor Co. v. Castillo, 279 S.W.3d 656, 664 (Tex. 2009)). How and if on-site

employees were trained on the equipment and procedures involved in the explosion

and if they have been disciplined for workplace safety violations will, at a minimum,

provide Intervenor with relevant information from which to determine whether

employee training, discipline, hiring, or supervision played a role in causing this

tragic accident. Such information is certainly relevant to the subject matter of the

                                         –3–
action, even if it may not ultimately be admissible at trial. See, e.g., In re HEB

Grocery Co., L.P., 375 S.W.3d at 506 (no abuse of discretion to compel production

of floor safety training records of managers, maintenance partners, and partners who

were working in the area where the plaintiff fell “nothwithstanding the volume of

employees present on the date of the event” where H.E.B. conceded store safety

procedures require those employees to monitor store for safety hazards).

      I also disagree with the majority’s determination that these discovery requests

“could have easily been more narrowly tailored to include only employees who had

some conceivable role in the injury-causing events.” (Slip Op. at 7). This conclusion

seems to envision a discovery request in which Intervenor asks relator / defendant

to produce the employment records of the employees present the day of the incident

who relator believes had a role in the injury-causing events. In other words,

Intervenor must rely on the defendant he has sued to willingly produce the

employment records of employees the defendant believes may be liable to

Intervenor. That turns the discovery process on its head. One purpose of the requests

for production at issue here is to gather information so Intervenor can determine

which employees present that day, if any, played a role in the injury-causing events

and, more importantly, to determine how and if relator’s policies, practices, and

procedures contributed to causing this incident. See, e.g., In re Sun Coast Res., Inc.,

562 S.W.3d 138, 154 (Tex. App.—Houston [14th Dist.] 2018, orig. proceeding)

(“Because Williams was a manager with responsibility for formulating and

                                         –4–
implementing Sun Coast’s safety rules, the trial court reasonably could have found

that the listed items from his personnel file are reasonably calculated to lead to the

discovery of admissible evidence.”). By granting mandamus relief, my colleagues

unnecessarily deprive Intervenor of relevant and reasonably tailored discovery.

                             TRAINING RECORDS

      I also disagree with my colleagues regarding the discoverability of Nevarez’s

training records. Nevarez, relator’s employee, is at the center of Plaintiffs’ and

Intervenor’s claims because he ordered repairs for Heater Treater #7 the morning of

the explosion, took various steps to prepare the equipment for repair by the repair

crew, handed the job over to the repair crew, and left the jobsite approximately ten

minutes before the explosion. In his affidavit, Nevarez provided his version of events

from the day of the explosion. This included a detailed account of the various steps

he took and procedures he followed to prepare Heater Treater #7 for Noel, Anthony,

and their crew to conduct their repairs. He also explained which steps in that process

he was generally responsible for and which steps he left to the responsibility of the

repair crew. Interrogatories 1 and 8 and Request for Production 1 asked relator to (1)

identify the training relator provided to Nevarez encompassing the procedures

Nevarez listed in paragraphs 4, 5, 6, 10, 11, 12, 14, 15, and 17 of his affidavit, (2)

produce a copy of the training so identified, and (3) identify the trainers who

provided that training.



                                         –5–
      Relator contends those requests are overbroad and patently irrelevant because

Nevarez has worked for relator for many years and engaged in formal and informal

training, some of which took place in the field and was undocumented. The majority

agreed, concluding that the requests place an undue burden on relator because the

requests “by their very nature would require investigation into every communication

any person, whether an employee or not, had with Nevarez about his job.” I

respectfully disagree with my colleagues.

      Nevarez’s training records are not only relevant but central to the parties’

claims and defenses here. Intervenor narrowed the discovery requests to training

information related to the tasks Nevarez states he undertook the day of the explosion.

Relator does not contend this information is irrelevant and even told the trial court

relator is “happy to provide the trainings that he has in his file.” Yet, when the trial

judge signed the discovery order, the case had been on file for more than a year, and

relator had not yet produced Nevarez’s employment file, let alone “the trainings that

he has in his file.” Although I can understand counsel’s frustration at being told to

“do the best you can” when one’s client insists discovery will be burdensome, the

trial court’s point seems well taken in this case. These requests are reasonably

tailored that seek highly relevant information that relator should respond to so the

case can move forward. I conclude relator has not met its high burden to show an

abuse of discretion here and would deny the petition for writ of mandamus.



                                          –6–
                                  CONCLUSION
      This is not a case in which a trial court has ordered a party to produce trade

secrets or decades-worth of documents concerning irrelevant people or issues.

Intervenor’s discovery requests seek relevant information, are reasonably tailored as

to time, place, and subject matter, and are reasonably calculated to lead to the

discovery of admissible evidence. We should rarely grant mandamus relief and

should do so only in those limited circumstances in which a relator has established

a clear abuse of discretion by the trial court. I do not agree with my colleagues that

mandamus relief is warranted here.

      Accordingly, I respectfully dissent.




                                             /Robbie Partida-Kipness/
                                             ROBBIE PARTIDA-KIPNESS
                                             JUSTICE


200536DF.P05




                                         –7–